t c memo united_states tax_court joanna j mohler and mack w mohler petitioners v commissioner of internal revenue respondent docket no filed date mark richard widell for petitioners william franklin castor for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after a concession by petitioners the sole issue for our consideration is whether petitioners failed to report dollar_figure of gross_income that petitioner wife’s sole_proprietorship paid to petitioner husband in findings_of_fact some of the facts have been stipulated and are so found petitioners resided in oklahoma when they filed the petition petitioner husband has an accounting degree but he is not a certified_public_accountant he has prepared individual and corporate tax returns and served as a bookkeeper for over years during and petitioner wife operated a sole_proprietorship c-n of oklahoma c-n which provided diabetes counseling and educational_services c-n billed directly insurance_companies for the services it provided to their insured patients for tax_year insurance_companies issued forms misc miscellaneous income to c-n or to petitioner wife reporting total payments of dollar_figure c-n also received a form 1099-misc that aetna life_insurance co aetna issued to petitioner husband reporting a payment of dollar_figure on their joint tax_return petitioners reported dollar_figure of gross_receipts on a schedule c profit or loss from business for c-n on their schedule c petitioners marked cash as the method_of_accounting that c-n used nonetheless the parties stipulated that in early petitioners changed the method_of_accounting for c-n from the accrual basis method to the cash_basis method_of_accounting for tax_year the insurance_companies issued forms 1099-misc to c-n or to petitioner wife reporting total payments of dollar_figure c-n also received a form 1099-misc that aetna issued to petitioner husband reporting a payment of dollar_figure c-n issued a form 1099-misc to petitioner husband reporting dollar_figure of nonemployee compensation petitioners filed timely their joint tax_return on their tax_return petitioners reported gross_receipts of dollar_figure on a schedule c for c-n this amount differs slightly from the dollar_figure reported on the forms 1099-misc that c-n received for tax_year petitioners reported dollar_figure of legal and professional fees on their schedule c however petitioners did not create a second the parties did not explain the dollar_figure discrepancy between this amount and the amount determined as unreported income on the notice_of_deficiency it is possible that the discrepancy occurred because the amount on the notice_of_deficiency was taken from the forms 1099-misc which show gross_receipts dollar_figure less than the amount petitioners reported on their schedule c schedule c for petitioner husband petitioners did not state on their schedule c which accounting_method c-n used on date respondent issued the notice_of_deficiency for tax_year which determined that petitioners had unreported income of dollar_figure opinion petitioners have the burden of proving that respondent’s determinations are in error including the determination of unreported income see rule a 290_us_111 jones v commissioner tcmemo_1994_230 aff’d without published opinion 69_f3d_460 4th cir in unreported income cases however the commissioner must establish some reasonable foundation for the assessment to preserve the presumption of correctness see 937_f2d_1548 10th cir aff’g tcmemo_1989_552 respondent has established that reasonable foundation moreover petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue gross_income for purposes of calculating taxable_income includes all income from whatever source derived sec_61 generally cash_basis taxpayers report income in the year of receipt sec_451 accrual_method taxpayers normally recognize income when all the events have occurred which fix the right to receive income and the amount of income can be determined with reasonable accuracy sec_1_451-1 income_tax regs petitioners do not dispute that petitioner husband received compensation of dollar_figure from c-n but they assert that the dollar_figure was reported on their tax_return as part of c-n’s gross_receipts which totaled dollar_figure they contend that only dollar_figure of the gross_receipts related to the amounts insurance_companies paid to c-n or petitioner wife in petitioners contend that the remaining dollar_figure paid in actually accrued in and that they reported it on their tax_return petitioners have not shown that they reported the dollar_figure c-n paid to petitioner husband on their schedule c petitioners reported dollar_figure of gross_receipts for c-n for which is dollar_figure more than the dollar_figure that the insurance_companies paid to c-n on the schedule c petitioners also deducted the dollar_figure paid to petitioner husband we note that petitioners’ explanation would result in their deducting the dollar_figure payment from gross_receipts and then adding it back into gross_receipts the parties stipulated erroneously that the remaining amount was dollar_figure likewise petitioners have not shown that dollar_figure of the payments from the insurance_companies accrued in petitioner husband testified that he set up the books for c-n on an accrual basis in summer but he switched them to the cash_basis method in early petitioner husband testified about the difficulties he encountered while using the accrual basis method he treated fees for nutritional services as earned the day that the work was done but insurance_companies would often pay months later and they sometimes paid a smaller amount even though the parties stipulated that c-n used the accrual basis method in and until early the stipulation is clearly contrary to the facts disclosed by the record 93_tc_181 66_tc_312 despite petitioner husband’s testimony on their schedule c petitioners marked cash as the method_of_accounting c-n used petitioner husband provided his handwritten records for c-n however these records do not clarify that c-n’s gross_receipts for included dollar_figure accrued in and reported on their tax_return moreover c-n’s dollar_figure of gross_receipts as reported on petitioners’ schedule c for c-n is almost equal to the dollar_figure reported on the forms misc issued to c-n or petitioner wife for these facts indicate that petitioners used the cash_basis method for therefore we are not convinced that petitioners reported dollar_figure for in sum for both tax years and petitioners reported c-n’s gross_receipts using the cash_basis method_of_accounting the gross_receipts reported are almost the same amount as those reported on the forms 1099-misc issued to c-n or to petitioner wife petitioners did not meet their burden of showing that the dollar_figure in compensation that c-n paid petitioner husband was reported on either of their filed tax returns furthermore petitioners did not show that c-n’s gross_receipts included accounts_receivable that accrued in and were petitioners contend that they should have reported dollar_figure of gross_receipts on the schedule c they contend that they should not have included the dollar_figure that petitioner husband received from aetna in but that they should have included dollar_figure from accounts_receivable at the end of petitioner husband testified about an amended tax_return in which petitioners included some forms 1099-misc that were not included in the original tax_return petitioners did not offer evidence of a filed amended tax_return that reported dollar_figure of accounts_receivable that accrued in but were not received until the commissioner is not statutorily required to accept amended returns or to treat them as superseding original returns 211_f3d_504 9th cir aff’g tcmemo_1998_297 petitioners also failed to show that the dollar_figure payment petitioner husband received from aetna in was not taxable petitioners did not provide evidence regarding this dollar_figure payment petitioner husband testified that he contacted aetna regarding the dollar_figure payment but that the documentation would not be ready by the date of trial reported on their tax_return therefore the dollar_figure in compensation is includible in income for see sec_451 prewitt v commissioner tcmemo_1995_24 sec_1_451-1 income_tax regs we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision to reflect the foregoing decision will be entered for respondent
